Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1 and 11, cancelled claims 2 and 6 and added claim 12 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the DP rejection of Claim(s) 1-11 Applicant asserts (pg. 8):
Applicants respectfully submit that in view of the possibility that claims in the cited application or the present application will be further amended before allowance, response to this provisional rejection will be deferred until claims in the reference application are allowed, claims in the present application are otherwise allowable, and it is determined whether this provisional rejection becomes an actual rejection.
In response:
Examiner maintains DP rejection as specified below. 

In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 8-9 and 11-12):
Referring to claim 1 as amended, applicant submits that Yoshida '298 and Yoshida '580, alone or in combination, do not teach or suggest: "an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second 
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and 12 where the Examiner uses the combined teachings of Yoshida '298, Yoshida '580 and McCormick to teach the claim language of claims 1 and 12 as specified below.
In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 9-10 and 11-12):
Also, applicant submits that Yoshida '298 and Yoshida '580, alone or in combination, do
not teach or suggest: "the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value ... "
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and 12 where the Examiner uses the combined teachings of Yoshida '298,  Yoshida '580 and McCormick to teach the claim language of claims 1 and 12 as specified below.
And further asserts:
“ referring to Yoshida '580 at FIG. 6A and paragraph [0023], the circuit indicates 
In response:
As can be seen by the rejection of claims 1 and 12 the examiner does not rely on FIG. 6A and paragraph [0023], of Yoshida ’580 to teach the claim language of claims 1 and 12 as specified below.
In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 10-12):
Further, applicant submits that Yoshida '298 and Yoshida '580, alone or in combination, do not teach or suggest: "the first threshold voltage value (associated with a first cell voltage across a first resistor) is greater than the second threshold voltage value (associated with a second cell voltage across a second resistor)", as recited in claim 1. As discussed above, referring to Yoshida '580 at FIG. 6A and paragraph [0023], the Yoshida '580 circuit is different than the claimed invention and any equations and voltages associated therewith are not relevant since the claimed invention utilizes a different circuit with two resistors.
In response:
As can be seen by the rejection of claims 1 and 12 the examiner does not rely on FIG. 6A and paragraph [0023], of Yoshida ’580 to teach the claim language of claims 1 and 12.

In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 10-11):
Also, Yoshida '298 and Yoshida '580, alone or in combination, do not teach or suggest: "a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor", as recited in claim 1 as amended.
In response:
As can be seen by the rejection of claims 1 and 12 the examiner does not rely on Yoshida '298 and Yoshida '580, but uses McCormick to teach claim language "a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor" as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be 

Claims 1-12 of App 16354328 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of application #16352095 (hereinafter ‘095) in view of Yoshida (US 20080143298) hereinafter Yoshida ‘298 In view of Yoshida (JP 2007010580) hereinafter Yoshida ‘580 in view of McCormick (US 20170271888) (Note: Examiner uses Yoshida JP 2007010580 to make rejection but relies on machine translation to clarify position).
This is a provisional nonstatutory double patenting rejection.

App# 16354328 							App# 16352095
1. A battery system, comprising: a first cell balancing circuit electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell; the first cell balancing circuit having a first transistor electrically coupled in parallel to the a first resistor electrically coupled to the first and second sense lines; a second cell balancing circuit electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell; the second cell balancing circuit having a second transistor electrically coupled in parallel to the second battery cell, and a second resistor electrically coupled to the second and third sense lines; the first resistor having a first resistance that is greater than a second resistance of the second resistor; a microcontroller commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off; an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the first resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second cell voltage values being associated with the first and second resistors, respectively and the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the first resistor is less than a second threshold voltage value,
a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor. 



3. The battery system of claim 1, wherein the first terminal of the first battery cell being electrically coupled in series with the first sense line, and the second terminal of the first battery cell being electrically coupled in series with the second sense line. 

4. The battery system of claim 3, wherein the integrated circuit is electrically coupled to the first and second sense lines and to the microcontroller. 

5. The battery system of claim 1, wherein: the microcontroller commanding the first transistor to transition to the open operational state by sending a first command message to the integrated circuit; and the integrated circuit outputting a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message. 


7. The battery system of claim 1, further comprising: a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell, the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell, and a third resistor electrically coupled to the third and fourth sense lines; the third resistor having a third resistance greater than the second resistance of the second resistor; the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off; the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage; and the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value. 

8. The battery system of claim 7, wherein the third threshold voltage value is equal to the first threshold voltage value. 

9. The battery system of claim 7, wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line. 

10. The battery system of claim 9, wherein the integrated circuit is electrically coupled to the first, second, third, and fourth sense lines. 

11. The battery system of claim 7, further comprising: a third Zener diode electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor.

12. (New) A battery system, comprising:
a first cell balancing circuit electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell; the first cell balancing circuit having a first transistor electrically coupled in parallel to the first battery cell, and a first resistor electrically coupled to the first and second sense lines;
a second cell balancing circuit electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell; the second cell balancing circuit having a second transistor electrically coupled in parallel to the second battery cell, and a second resistor electrically coupled to the second and third sense lines; the first resistor having a first resistance that is greater than a second resistance of the second resistor;
a microcontroller commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off;
an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second cell voltage values being associated with the first and second resistors, respectively;
the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value, the first threshold voltage value is greater than the second threshold voltage value; and
a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor.




2. The battery system of claim 1, wherein the second terminal of the first battery cell being electrically coupled in series with the second sense line, and the first terminal of the second battery cell being electrically coupled in series with the third sense line. 

3. The battery system of claim 2, wherein the integrated circuit is electrically coupled to the second and third sense lines and to the microcontroller. 

4. The battery system of claim 1, wherein: the microcontroller commanding the first transistor to transition to the open operational state by sending a first command message to the integrated circuit; and the 

5. The battery system of claim 4, wherein: the microcontroller commanding the second transistor to transition to the open operational state by sending a second command message to the integrated circuit; and the integrated circuit outputting a second control signal to induce the second transistor to transition to the open operational state, in response to the second command message. 





As to claims 1 and 12, App# 16352095 does not claim a first resistor electrically coupled to the first and second sense lines and a second resistor electrically coupled to the second and third sense lines; the first resistor having a first resistance that is greater than a second resistance of the second resistor nor an integrated circuit measuring  a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the first resistor at the first time while the second cell balancing circuit is turned off  nor the first and second cell voltage values being associated with the first and second resistors, respectively and the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the first resistor is less than a second threshold voltage value, nor a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor.
a first cell balancing circuit (Fig. 7 above) electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell (Fig. 7 above, C4 as first battery cell); the first cell balancing circuit having a first transistor (Fig. 7 SW4 can be a transistor [0022]) electrically coupled in parallel to the first battery cell (Fig. 7 above);
 a second cell balancing circuit (Fig. 7 above) electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell (Fig. 7 above, C3 as first battery cell); the second cell balancing circuit having a second transistor (Fig. 7 SW3 can be a transistor [0022]) electrically coupled in parallel to the second battery cell (Fig. 7 above); 
 a microcontroller (Fig. 7 Abnormality diagnostic section 10’ is a microcomputer [0026]) commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off (Fig. 7 S390 diagnostic section 10’ configured to shut off all switches [0099]); 
Regarding a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor, Yoshida ‘580 teaches a first resistor electrically coupled to the first and second sense lines (Fig.8 Ra11), a second resistor electrically coupled to the second and third sense lines (Fig.8 Ra12), and the first resistor having a first resistance that is greater than a second resistance of the second resistor (ratio of Ra11/Ra12>1.2. Therefore Ra11 is larger than Ra12 [0033])
It would have been obvious to a person of ordinary skill in the art to modify the battery system of ‘095 to include a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor, in order to easily detect if the line connecting the terminal of the cell group and the input terminal of the cell voltage measuring device is broken or has poor contact as taught by Yoshida ‘580 ([0031]-[0032]).
Regarding an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second voltage values being associated with the first and second resistors, respectively, Yoshida ‘580 teaches voltage measuring circuits (Di and Di+1) measuring a first cell voltage between the first and second sense lines and across the first resistor (See Fig. 8 above and [0030]-[0031] voltage measuring circuit Di+1 measures Vi + 1= Ra11 / (Ra11 + Ra12) × (ei + ei + 1) when a connection line Ii is disconnected/broken. Based on voltage divider/ohms law principle, the voltage across resistor Ra11 (first resistor) is equal to Vi + 1, Therefore the voltage measured across Ra11 is also measured between the first and second sense lines as identified above) and a second cell voltage between the second and third sense lines and across the second resistor (See Fig. 8 above and [0030]-[0031] voltage measuring circuit Di measures Vi= Ra12 / (Ra11 + Ra12) × (ei + ei + 1) when a connection line Ii is disconnected/broken. Based on voltage divider/ohms law principle, the voltage across resistor Ra12 (second resistor) is equal to Vi. Therefore the voltage measured across Ra12 is also measured between the second and third sense lines as identified above) and determining first and second cell voltage values based on the first and second cell voltages, respectively (Vi + 1, Vi ), the first and second voltage values being associated with the first and second resistors, respectively ([0030]-[0031], Fig. 8).
Although Yoshida ‘580  teaches voltage measuring circuits measuring a first cell voltage between the first and second sense lines and across the first resistor and measuring a second cell voltage between the second and third sense lines and across the second resistor as specified above, Yoshida does not specifically teach measuring at a first time while the first cell balancing circuit is turned off and the second cell balancing circuit is turned off, respectively.
However, since Yoshida ‘298 first and second cell balancing circuit creates an open circuits between the first, second and third sense lines when switches SW1-SW4 are turned off (See Fig. 7 and Fig. 8 S390-S400 of Yoshida ‘298 above), and Yoshida ‘580 measures the first and second cell voltages across sense lines and resistors when there is an open circuit between the sense lines (as seen in Fig. 8 of Yoshida ‘580 above), then Yoshida ‘580 is configured to measure a first cell voltage between the first and second sense lines and across the first resistor at a first time while a first cell balancing circuit is turned off, and measure a second cell voltage between the second and third sense lines and across the second resistor at the first time while a second cell balancing circuit is turned off.
Regarding an integrated circuit, Yoshida ‘298 in view of Yoshida ‘580 does not explicitly teach that the voltage measuring circuits measuring the first and second cell voltages and determining the first and second cell voltages values as specified above are an integrated circuit.
It would have been obvious to a person of ordinary skill in the art to modify the voltage measuring circuits of Yoshida ‘580 measuring the first and second cell voltages and determining the first and second cell voltages values to be an integrated circuit, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
It would have been obvious to a person of ordinary skill in the art to modify the battery system of ‘095 to include an integrated circuit measuring a first cell voltage 
Regarding the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value, Yoshida ‘580 teaches the diagnostic device receiving the first and second cell voltage values (Vi + 1, Vi) and determining that an open circuit condition exists in a first circuit (break in connection line li ) if the first cell voltage value associated with the first resistor (Vi + 1 associated with Ra11) is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor (Vi is voltage associated with the second resistor Ra12) is less than a second threshold voltage value ([0032] where the values of Vi + 1 and Vi are compared to determine if break in connection line li exists. As such Vi is less than a second threshold voltage), wherein 
It would have been obvious to a person of ordinary skill in the art to modify the microcontroller of ‘095 to receive the first and second cell voltage values and determine that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value in order to easily detect that a connection line is broken as taught by Yoshida ‘580 ([0031]-[0032]) to further facilitate maintenance and repair.
Regarding a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor, McCormick teaches a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor (Fig. 1 Zeners 198 and 298).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of ‘095 to include a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a 
As to claim 7, App# 16352095 does not claim a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell, the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell, and a third resistor electrically coupled to the third and fourth sense lines; the third resistor having a third resistance greater than the second resistance of the second resistor; the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off; the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage; and the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value.
Yoshida ‘298 teaches a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell (Fig. 7 above, C2 as third battery cell); the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell (Fig. 7 above SW2 can be a transistor [0022]); 
the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off (Fig. 7 S390 diagnostic section 10’ shuts all switches off [0099]); the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage (Fig. 8 S390-400); and the microcontroller receiving the third voltage value (Fig. 8 S390-400).
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the battery system of ‘095 to output a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
16352095 does not claim and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value.
Yoshida ‘580 teaches and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value ([0032] where the values of Vi + 1 and Vi are compared to determine if break in connection line li exists. As such Vi is less than a second threshold voltage.)

It would have been obvious to a person of ordinary skill in the art to modify the battery system of App# 16352095 to include a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell, the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell, and a third resistor electrically coupled to the third and fourth sense lines; the third resistor having a third resistance greater than the second resistance of the second resistor; the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off; the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage; and the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value as taught by Yoshida ‘298 in view of Yoshida ‘580 in order to easily detect if the line connecting the terminal of the cell group 
As to claim 8, App# 16352095 does not claim wherein the third threshold voltage value is equal to the first threshold voltage value. 
However, absent an objective showing of criticality with regards to the claimed third threshold voltage value being equal to the first threshold voltage value, it would have been obvious to one of ordinary skill in the art through routine experimentation to make third threshold voltage value is equal to the first threshold voltage value as it is a duplication of parts.
As to claim 9, App# 16352095 does not claim wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line.
Yoshida ‘298 teaches wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line. (Fig. 7 below).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of 16352095 wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line, as taught by Yoshida ‘298 as it is a duplication of parts
As to claim 10, App# 16352095 does not claim wherein the integrated circuit is electrically coupled to the first, second, third, and fourth sense lines. 
Yoshida ‘298 teaches wherein the integrated circuit is electrically coupled to the first, second, third, and fourth sense lines (Fig. 7 below). 
It would have been obvious to a person of ordinary skill in the art to modify the battery system of 16352095 wherein the integrated circuit is electrically coupled to the first, second, third, and fourth sense lines, as taught by Yoshida ‘298 in order to measure the battery voltages after switches are off for diagnosing a fault (0100] Fig. 7-8 S400).
As to claim 11, App# 16352095 does not claim a third Zener diode electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor...
McCormick teaches a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor (Fig. 1 Zeners 198 and 298).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of 16352095 to include a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor., as taught by McCormick in order to regulate and stabilize the voltage on the sense lines reducing measurement error caused by noise.



    PNG
    media_image1.png
    880
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    862
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    850
    874
    media_image3.png
    Greyscale

Fig. 7-8 of Yoshida ‘298

    PNG
    media_image4.png
    771
    746
    media_image4.png
    Greyscale

Fig. 8 of Yoshida ‘580

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1,3-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20080143298) hereinafter Yoshida ‘298 In view of Yoshida (JP 2007010580) hereinafter Yoshida ‘580 in view of McCormick (US 20170271888). (Note: Examiner uses Yoshida JP 2007010580 to make rejection but relies on machine translation to clarify position).
As to claim 1, Yoshida ‘298 discloses a battery system, comprising:
 a first cell balancing circuit (Fig. 7 above) electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell (Fig. 7 above, C4 as first battery cell); the first cell balancing circuit having a first transistor (Fig. 7 SW4 can be a transistor [0022]) electrically coupled in parallel to the first battery cell (Fig. 7 above);
 a second cell balancing circuit (Fig. 7 above) electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell (Fig. 7 above, C3 as first battery cell); the second cell balancing circuit having a second transistor (Fig. 7 SW3 can be a transistor [0022]) electrically coupled in parallel to the second battery cell (Fig. 7 above); 
 a microcontroller (Fig. 7 Abnormality diagnostic section 10’ is a microcomputer [0026]) commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off (Fig. 7 S390 diagnostic section 10’ configured to shut off all switches [0099]); 
a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor nor an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second voltage values being associated with the first and second resistors, respectively, nor the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value nor a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor.
Regarding a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor, Yoshida ‘580 teaches a first resistor electrically coupled to the first and second sense lines (Fig.8 Ra11), a second resistor electrically coupled to the second and third sense lines (Fig.8 Ra12), and the first resistor having a first resistance that is greater than a second resistance of the second resistor (ratio of Ra11/Ra12>1.2. Therefore Ra11 is larger than Ra12 [0033])
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor, in order to easily detect if the line connecting the terminal of the cell group and the input terminal of the cell voltage measuring device is broken or has poor contact as taught by Yoshida ‘580 ([0031]-[0032]).
Regarding an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off , and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second voltage values being associated with the first and second resistors, respectively, Yoshida ‘580 teaches voltage measuring circuits (Di and Di+1) measuring a first cell voltage between the first and second sense lines and across the first resistor (See Fig. 8 above and [0030]-[0031] voltage and a second cell voltage between the second and third sense lines and across the second resistor (See Fig. 8 above and [0030]-[0031] voltage measuring circuit Di measures Vi= Ra12 / (Ra11 + Ra12) × (ei + ei + 1) when a connection line Ii is disconnected/broken. Based on voltage divider/ohms law principle, the voltage across resistor Ra12 (second resistor) is equal to Vi. Therefore the voltage measured across Ra12 is also measured between the second and third sense lines as identified above) and determining first and second cell voltage values based on the first and second cell voltages, respectively (Vi + 1, Vi ), the first and second voltage values being associated with the first and second resistors, respectively ([0030]-[0031], Fig. 8).
Although Yoshida ‘580  teaches voltage measuring circuits measuring a first cell voltage between the first and second sense lines and across the first resistor and measuring a second cell voltage between the second and third sense lines and across the second resistor as specified above, Yoshida does not specifically teach measuring said first and second cell voltages across said sense lines and across said first and second resistors occur at a first time while the first cell balancing circuit is turned off and the second cell balancing circuit is turned off, respectively.
However, since Yoshida ‘298 first and second cell balancing circuit creates an open circuits between the first, second and third sense lines when switches SW1-SW4  Yoshida ‘580 is configured to measure a first cell voltage between the first and second sense lines and across the first resistor at a first time while a first cell balancing circuit is turned off, and measure a second cell voltage between the second and third sense lines and across the second resistor at the first time while a second cell balancing circuit is turned off.
Regarding an integrated circuit, Yoshida ‘298 in view of Yoshida ‘580 does not explicitly teach that the voltage measuring circuits measuring the first and second cell voltages and determining the first and second cell voltages values as specified above are an integrated circuit.
It would have been obvious to a person of ordinary skill in the art to modify the voltage measuring circuits of Yoshida ‘580 measuring the first and second cell voltages and determining the first and second cell voltages values to be an integrated circuit, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off , and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and 
Regarding the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value, Yoshida ‘580 teaches the diagnostic device receiving the first and second cell voltage values (Vi + 1, Vi) and determining that an open circuit condition exists in a first circuit (break in connection line li ) if the first cell voltage value associated with the first resistor (Vi + 1 associated with Ra11) is greater than a first threshold voltage value, or the second cell voltage value associated with the second resistor (Vi is voltage associated with the second resistor Ra12) is less than a second threshold voltage value ([0032] where the values of Vi + 1 and Vi are compared to determine if break in connection line li exists. As such Vi is less than a second threshold voltage), wherein the first threshold voltage value is greater than the second threshold voltage value (Based on the equations of [0031] and [0033], when a break in connection line li occurs, Vi + 1> Vi. As such, voltage greater than Vi + 1 identified as a first threshold voltage and Vi + 1 identified as a second threshold voltage)

Regarding a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor, McCormick teaches a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor (Fig. 1 Zeners 198 and 298).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; and a second Zener diode electrically coupled to the second and third sense lines and being electrically coupled in parallel to the second resistor., as taught by McCormick in 
As to claim 3, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 1, wherein the first terminal of the first battery cell being electrically coupled in series with the first sense line, and the second terminal of the first battery cell being electrically coupled in series with the second sense line (Fig. 7 of Yoshida ‘298 above).
As to claim 4, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 3, wherein the integrated circuit is electrically coupled to the first and second sense lines and to the microcontroller (Fig. 8 of Yoshida ‘580 above voltage detecting circuits electrically coupled to the first and second sense lines). 
It would have been obvious to a person of ordinary skill in the art to modify the voltage detecting circuits of Yoshida ‘580 to be an integrated circuit and be electrically coupled to the first and second sense lines and to the microcontroller, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
As to claim 5, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 1, wherein: the microcontroller commanding the first transistor to transition to the open operational state (Fig. 8 S390 diagnostic section 10’ shuts all switches off [0099] of Yoshida ‘298) by sending a first command message to the integrated circuit (diagnostic section 10’ is a microcomputer [0026] and is configured to shut off all switches in S390 of Fig. 8 [0099]. of Yoshida ‘298. Command in S390 identifies as a first command message).
 outputting a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message (Fig. 8 S390 of Yoshida ‘298 where the diagnostic section 10’ is configured to shut off all switches in response to command in S390 of Yoshida ‘298 [0098]).
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the diagnostic section 10’ of Yoshida ‘298 to output a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
As to claim 7, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 1, further comprising: a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell (Fig. 7 above, C2 as third battery cell); the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell (Fig. 7 above SW2 can be a transistor [0022]); 
the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off (Fig. 7 S390 diagnostic section 10’ shuts all switches off [0099]); the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage (Fig. 8 S390-400); and the microcontroller receiving the third voltage value (Fig. 8 S390-400).
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the diagnostic section 10’ of Yoshida ‘298 to output a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
Yoshida ‘298 does not disclose and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value.
Yoshida ‘580 teaches and determining that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value ([0032] where the values of Vi + 1 and Vi are compared to determine if break in connection line li exists. As such Vi is less than a second threshold voltage.)
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to determine that an open circuit condition exists in the second balancing circuit if the third cell voltage value is greater than a third threshold voltage value, or the second cell voltage value is less than the second threshold voltage value in order to easily detect that a connection line is broken as taught by Yoshida ‘580 ([0030]) to further facilitate maintenance and repair.
As to claim 8, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 7.
Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick does not teach wherein the third threshold voltage value is equal to the first threshold voltage value.
However, absent an objective showing of criticality with regards to the claimed third threshold voltage value being equal to the first threshold voltage value, it would have been obvious to one of ordinary skill in the art through routine experimentation to make third threshold voltage value is equal to the first threshold voltage value as it is a duplication of parts.
As to claim 9, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 7, wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line (Fig. 7 of Yoshida ‘298 above).
As to claim 10, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches battery system of claim 9, wherein the voltage detecting circuits are electrically coupled to the first, second, third, and fourth sense lines (Fig. 8 of Yoshida 580 above where voltage measuring circuits electrically coupled to the first, second, third, and fourth sense lines). 
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the voltage detecting circuits of Yoshida ‘580 to be an 
As to claim 11, Yoshida ‘298 in view of Yoshida ‘580 in view of McCormick teaches the battery system of claim 7.
Yoshida ‘298 does not disclose/teach a third Zener diode electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor.
However, it would be obvious to one of ordinary skill in the art to include a third Zener diode electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor as it is a duplication of parts.
As to claim 12, it is based on the remarks of rejected claim 1 above, and is similarly rejected. 

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859